The opinion of the court was delivered, by
Sharswood, J.
— The learned judge below came, we think, to the right conclusion upon the question raised by the third assignment of error, as to the effect of the judgment before Justice Reed rendered on the transcript of Justice Light. Reed had no jurisdiction or power to proceed in that way, and if that judgment had come directly in question upon appeal or certiorari it must have been so held, as was decided in Koons v. Headley, 13 Wright 168. The authorities cited by the learned judge in his able opinion demonstrate that where a justice has general jurisdiction his judgment cannot be impeached collaterally by showing that he had no jurisdiction in the particular form adopted. The general jurisdiction was of debts under one hundred dollars. The special case of which he had no jurisdiction was of proceedings upon the transcript of a justice whose term of office had expired. Must the plaintiff, the justice and the constable, be involved in the consequence of a trespass by a mistake upon such a point as this ? We think not. Although the justice had no jurisdiction to proceed upon the transcript, his judgment after hearing the parties, the defendant admitting the plaintiff’s demand, was not absolutely void, and could not be impeached in a collateral proceeding by parol evidence.
But we think the first assignment of error must be sustained. The learned judge erred in affirming the defendant’s third point, that if his separate property was seized and sold under a joint execution against him and another, he was not entitled to the ben*60efit of tbe three hundred dollar exemption law, and therefore could not recover. He relied mainly on the opinion of the court delivered by the present Chief Justice in Bonsall v. Comly, 8 Wright 442. That was the case of a joint execution levied on joint property of several defendants, and was certainly neither within the letter nor the spirit of the Exemption Law. The Chief Justice, however, was careful in his opinion to exclude the conclusion that its principle reached the question now before us. Here the execution was levied on the property of “ a defendant” and a “debtor” — for so far as he was concerned when his several property was seized for a debt for which he was liable therefor jointly with another — it was to all intents and purposes the same as if it had been on a several execution issued on a several judgment. The practical difficulties in the way of a,n exemption claim by joint debtors out of joint property do not arise. Each debtor has a right under the law to an exemption of his own property to the extent of the three hundred dollars; and no reason whatever exists that he should not have the benefit of it for himself and his family. If, under the same execution, the several property of each should be seized, there must undoubtedly be two sets of appraisers — but that forms no objection — because the property of each to be appraised is different. It did present a difficulty in the case of joint property, for there it would be an appraisement of the same things by two different sets of appraisers.
Judgment reversed, and venire facias de novo awarded.